DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 11/04/2020 have been fully considered, and while the claim amendments overcome the previous rejection, they are not persuasive to overcome the prior art. Applicant’s arguments are directed to Kopin’s teachings, but the reason that Examiner relied on Kopin no longer applies since the claim language has been altered in meaning. Claim 1 has been amended to change “modulate a secretion of bile juices” to “reduce a secretion of bile juices”, and “secretion of bile juices” to “said reduced secretion of bile juices”. While these amendments further clarify the invention to overcome the Kopin reference, Gross is now considered to be the primary reference that teaches the newly recited features, in combination with the other claim limitations.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim 1 is rejected under pre-AIA  35 U.S.C. 102(a) and/or 102(e) as being anticipated by Gross et al (US 2007/0016262 A1, hereinafter “Gross”, previously cited).
Regarding claim 1, Gross shows a method comprising providing a pulse generator in electrical communication with at least one electrode (para. 0160-0161, 0179, 0200) arranged to be positioned on at least one of a bile duct (para. 0123, 0138, 0208, 0210, 0221), in order to reduce secretions of the biliary system (para. 0208, “in order to reduce the secretion of bile, one or more electrodes are placed within a bile duct”), which provides the desired effect of a sensation of satiety. Gross shows using the pulse generator to activate the at least one electrode to provide an electrical stimulus thereto, wherein the electrical stimulus has a range contained within the claimed 1mAmp to 1 Amp and a frequency contained within the claimed range of approximately 1 mHz to 1 MHz (para. 0136). This applied electrical stimulus has the effect of reducing a secretin of bile juices into the small intestine (para. 0208), which causes a delay in gastric emptying (para. 0208, 0221), which therefore increases satiety. Thus, Gross shows the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gross in view of Knudson et al (US 7,844,338 B2, hereinafter “Knudson”, previously cited).
Regarding claim 5, Gross shows wherein said electrical stimulus relaxes or provides peristalsis to the stimulation site (para. 0142, 0176, 0211-0212) which further minimizes absorption of food (para. 0216). Gross shows the electrical stimulus site includes the bile duct (para. 0208), as discussed in the rejection of claim 1 above. Gross lacks explicitly showing relaxation of the bile duct.  Knudson teaches that it is known in electrical stimulation applications to promote satiety (col. 6, lines 11-35), in the same claimed stimulation frequency and amplitude ranges (col. 5, lines 57-65; col. 16, claim 1; col. 18, claim 20 col. 5, lines 57-65) to provide electrical stimulus that causes relaxation of at least one of the biliary sphincter (col. 14, lines 5-7, wherein pyloric relaxation shows this feature). Since Knudson teaches that an electrical stimulus delivered to the biliary sphincter, in the claimed parameter ranges, causes relaxation of the biliary sphincter, it would have been obvious to one having ordinary skill in the art at the time of invention to have also provided this relaxation feature when supplying electrical stimulus to the electrode placed on/within the bile duct of Gross, to relax the bile duct as appropriate for promoting satiety. It would have been further obvious to have provided an additional stimulation site of the biliary sphincter, and relaxation of the biliary sphincter, as . 


Claims 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gross, as applied to claim 1 above, and in further view of Guzman et al (US 2007/0027484 A1, hereinafter “Guzman”, previously cited).
Regarding claim 9, Gross shows the method of claim 1 above, comprising an electrode positioned for stimulation of the bile duct to cause the claimed effect. Gross lacks explicitly showing wherein the method comprises arranging at least one sensing electrode to detect a change in one or more physiological parameters. Guzman teaches supplying electrical stimulation to vagal nerves for a similar treatment of the biliary system (para. 0042, 0046-0047), wherein Guzman’s method comprises arranging a sensor to detect physiological parameters from the biliary system for proper stimulus application (para. 0048-0049, 0058-0060). Although Guzman does not explicitly show supplying electrical stimulation to an electrode positioned on/in the bile duct, Guzman is relied upon to show the benefit of providing electrical stimulation that is responsive to a detected physiological condition. It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Gross to allow proper stimulation delivery as taught by Guzman, wherein the incorporation of a sensor would improve a known method of biliary system stimulation for a known benefit of adjusting stimulation parameters, wherein the modification would provide the benefit of 
Regarding claim 10, Guzman further teaches that the physiological parameter is selected from pancreatic functions (para. 0048-0049, 0058-0060) and vagal activity (para. 0083). Gross’ method includes stimulation of vagus nerves and controlling pancreatic functions to promote satiety (para. 0057), in addition to the more specific bile duct stimulation discussed in the rejection of claim 1 above. Since pancreatic functions and vagal activity are also of concern to Gross, it would have been obvious to one of ordinary skill in the art at the time of invention to have likewise incorporated these physiological parameters as detectable by the sensor when applying the modification to claim 9 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405.  The examiner can normally be reached on Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH K SO/Examiner, Art Unit 3792

/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792